Citation Nr: 0409478	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits.  


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active duty from May 1945 to December 1945.  
He died on January [redacted], 1993.  

The appellant claims that she is the surviving spouse of the 
veteran.  The record reflects that another individual was 
previously named the surviving spouse of the veteran and 
receives VA benefits therefor.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the RO 
which denied the appellant's claim of entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of VA benefits.  

The Board notes that, in the January 29, 2002 letter from the 
RO to the appellant, notifying her of the denial of her 
claim, the RO informed the appellant that she had one year to 
appeal the decision.  In contrast, the statement of the case, 
issued on October 9, 2003, identified the case as one 
involving a simultaneously contested claim and informed the 
appellant that she had 30 days within which to file her 
substantive appeal. Cf. 38 U.S.C.A. § 7105A; 38 C.F.R. 
§ 19.100 et seq.; 38 C.F.R. § 20.500 et seq. concerning 
simultaneously contested claims.  

The Board also notes that, in a February 2004 letter, the 
appellant indicated that she was no longer represented by 
M.L., attorney at law, and that she wished to have her son-
in-law, J.L.N., represent her at the hearing.  No additional 
documentation has been filed regarding her designation of her 
son-in-law to be her representative; therefore the capacity 
in which he would be acting as her representative, e.g., as 
an attorney or agent, is not clear.  See 38 C.F.R. § 14.628, 
14.629, 14.630, 14.631 (2003).  Because the attorney no 
longer represents the appellant but no additional 
documentation has been received to appoint another individual 
as the appellant's representative, no representative has been 
listed in this remand.




REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In her substantive appeal (VA Form 9), the appellant 
indicated that she wanted a BVA hearing in Washington, D.C.  
A hearing was scheduled for April 2004, however, in February 
2004, the appellant notified the Board that she wanted the 
hearing to be moved to the local VA office in North Little 
Rock, due to her lack of funds to travel to Washington, D.C.  

To ensure full compliance with due process requirements, the 
case is remanded for the following action:

The RO should schedule a hearing for the 
appellant before a Veterans Law Judge at 
the RO.  In scheduling the hearing, the 
RO should consider whether the procedures 
for simultaneously contested claims 
should be used.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


